Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 4, 2022, claims 1-5, 9-15 and 18-20 has been amended, claims 2,3,5,6 and 9 has been cancelled, claims 1, 4,7, 8 and 10 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 7 section I, filed May 4, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The claim objections of claims 1-20 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8 section III, filed May 4, 2022, with respect to claims 1-20 have been fully considered and are not persuasive.  Please see below rejections. 
Regarding 35 U.S.C. 103 applicant’s arguments, see section IV, page 8 -  page 14 (all), filed May 4, 2022, with respect to claims1-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1-20 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of in view of Chen et al. (US Pub. No.: 2018/0132266). A second ground of rejection is also presented in view of Babaei et al. (US Pub. No.: 2019/0253197), and a third in view of Jeon et al. (US Pub. No.: 2019/0253986).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites in lines 2-3, “triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state”, step A; “…determining an uplink (UL) resource for transmission in the RRC inactive state”, in line 4, step B. In view of step A, in it unclear whether the UE determine an uplink (UL) resource for transmission in the RRC inactive state, since the UE triggered the PHR and there are no additional steps in the claim for requesting/assigning “an UL resource”. 
Also, in view of step A the UE is triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state, it is unclear whether the UE will possess the knowledge to determine uplink resource, since in view of step B, there were no steps of (a device/apparatus) assigning resource. 
It is also unclear what device/apparatus the UE is triggering a Power Headroom Report (PHR) to.  Thus the claim is indefinite.

	Claim 1 has been amended to recite, “cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission”. It is unclear whether/ how/why the UE trigger the PHR in step A above … then cancel the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission. The claim is unclear.

Claims 11 and 20 are also rejected for the same reason as set forth above for claim 1.


Claims 5-10 and 15-19 are also rejected since they are dependent on the respective independent claims 1, and 11, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No.: 2021/0329559), and further in view of Chen et al. (US Pub. No.: 2018/0132266).

As per claim 1, Huang disclose  A method of a User Equipment (UE) (see Fig.7, Fig.8, UE 820), comprising: 
triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state (see para. 0103-0104, the UE 820 enters a power efficient state (e.g. RRC_INACTIVE state or RRC_IDLE state), and receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration / triggering a Power Headroom Report (PHR), see para. 0050, the payload may comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); a flag indicating a reason of the random access process; a flag indicating whether the random access process is initiated for data transmission without state transition/UE in RRC inactive state, see also para. 0076); 
determining an uplink (UL) resource for transmission in the RRC inactive state (see para. 0099-0100, UE determines an uplink (UL) resource for transmission at step 704 and perform data transmission in RRC inactive state, see also Fig.8, para. 0102-0105);  and 
not cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission (see Fig.7, para. 0099-0101, when the UE 720 has more data (or newly arrival data) to transmit after the operation 705, and the UE 720 determines to process “data transmission without state transition”, operations 702˜705 are repeated, and in step 704, data transmission is done based on the UL resource / schedule/scheduling, see also  Fig.8, para. 0104, at operation 805, the UE 820 receives the corresponding Msg 4 from the BS 810. Upon receiving the corresponding Msg 4, the UE 820 starts the temporary active timer if it is configured, and monitors the PDCCH based on the C-RNTI (or I-RNTI or some newly defined radio network temporary ID) until the expiration of the timer, and one or more data transmissions are performed at operation 806 based on scheduling, clearly in this case the data transmission is perform, since an uplink (UL) resource for transmission in the RRC inactive state accommodate all pending data available for transmission, see also para. 0105,  when the UE 820 has more data (or newly arrival data) to transmit after the operation 807, and the UE 820 determines to process “data transmission without state transition”, operations 802˜807 are repeated).

Although Huang disclose determining an uplink (UL) resource for transmission in the RRC inactive state; and not cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission.

Huang however does not explicitly disclose cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission;

Chen however disclose determining an uplink (UL) resource for transmission in the RRC inactive state; and cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission (see para. 0083, 0105, 0106, the cancellation rule is set such that a triggered control information (e.g. a triggered PHR, a triggered BSR, or etc.) will be cancelled when at least one transmission, which includes such control information (e.g., MAC CE for PHR, MAC CE for BSR, in this way, UE has no need to associate a triggered control information (e.g. regular BSR) with specific transmission(s) that includes the control information for deciding when to cancel the triggered control information, see also para. 0083, 0094, 0103-0104,  a triggered control information (e.g., BSR, PHR, SPS confirmation, etc.) will be cancelled when the control information is included into a MAC PDU, also the cancellation rule could be modified such that a triggered control information (e.g. a triggered PHR, a triggered BSR, or etc.) will be cancelled when at least one transmission, which includes such control information (e.g., MAC CE for PHR, MAC CE for BSR, with exception of BSR included for padding, or etc.) and occurs later than the control information is triggered, is finished).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining an uplink (UL) resource for transmission in the RRC inactive state; and cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission, as taught by Chen, in the system of Huang, so as to enable determining a transmission opportunity based on an uplink grant, and using the transmission opportunity to transmit a first packet that includes the MAC control information to a base station if the uplink grant belongs to the specific set of scheduling unit(s), see Chen, paragraphs 3-5.

As per claim 2, the combination of Huang and Chen disclose the method of claim 1.

Huang further disclose wherein: the triggering the PHR is performed in response to initiating a small data transmission procedure in the RRC inactive state (see para. 0076, Fig.8, para. 0103-0104, the UE 820 enters a power efficient state (e.g. RRC_INACTIVE state or RRC_IDLE state), and receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration).

As per claim 3, the combination of Huang and Chen disclose the method of claim 1.

Chen further disclose wherein: the cancelling the PHR is further based upon a determination that the UL  resource is unable to  additionally accommodate a power headroom information (see para. 0083, 0094, 0103-0106,  a triggered control information (e.g., BSR, PHR, SPS confirmation, etc.) will be cancelled when the control information is included into a MAC PDU).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the cancelling the PHR is further based upon a determination that the UL  resource is unable to  additionally accommodate a power headroom information, as taught by Chen, in the system of Huang, so as to enable determining a transmission opportunity based on an uplink grant, and using the transmission opportunity to transmit a first packet that includes the MAC control information to a base station if the uplink grant belongs to the specific set of scheduling unit(s), see Chen, paragraphs 3-5.

As per claim 4, the combination of Huang and Chen disclose the method of claim 3.

Chen further disclose wherein: the power headroom information includes a PHR Medium Access Control (MAC) control element (see para. 0083, 0094, 0103-0106,  a triggered control information (e.g., BSR, PHR, SPS confirmation, etc.) will be cancelled when the control information is included into a MAC PDU, t a triggered control information (e.g. a triggered PHR, a triggered BSR, or etc.) will be cancelled when at least one transmission, which includes such control information (e.g., MAC CE for PHR), see also Fig.7, para. 0084).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the power headroom information includes a PHR Medium Access Control (MAC) control element, as taught by Chen, in the system of Huang, so as to enable determining a transmission opportunity based on an uplink grant, and using the transmission opportunity to transmit a first packet that includes the MAC control information to a base station if the uplink grant belongs to the specific set of scheduling unit(s), see Chen, paragraphs 3-5.

As per claim 5, the combination of Huang and Chen disclose the method of claim 1.

Huang further disclose the method further comprising: performing the transmission, via the UL resource, during a small data transmission procedure (see Fig.8, step 801 and step 806, para. 0103-0104, at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” / a small data transmission procedure, and one or more small data transmissions  performed at operation 806 based on scheduling / performing a transmission, via the UL resource).

As per claim 6, the combination of Huang and Chen disclose the method of claim 5.

Huang further disclose wherein: the small data transmission procedure is a RRC connection resume procedure (see para. 0070, after triggering the state transition procedure directly, the UE will send the RRC setup request or RRC resume request message to NW to initiate the state transition. For the case that the buffer size defined per UE and the buffer size is not configured, the “data transmission in RRC_INACTIVE without state transition” is not allowed and the UE should always initiate the state transition first1).

As per claim 7, the combination of Huang and Chen disclose the method of claim 1.

Huang further disclose wherein: the UL resource is: a resource for transmission of a Msg3 message; a resource for transmission of a MsgA message; or a pre-configured Physical Uplink Shared Channel (PUSCH) resource (see Fig.8, para. 0103-0104, in the 4-step RACH procedure, the UE 820 includes the I-RNTI, uplink data packet and/or buffer status report (BSR) in the payload part of Msg 3 that is transmitted at operation 804 to the BS 810, see also Fig.7, para. 0099-0101).

As per claim 8, the combination of Huang and Chen disclose the method of claim 1.

Huang further disclose wherein: the triggering the PHR is performed upon at least one of configuration or reconfiguration of power headroom reporting functionality (see Fig.8, para. 0033, 0050, 0076, 0103-0104, the payload include a buffer status report (BSR), which may be included as a MAC CE; a power headroom report (PHR), which may be included as a MAC CE; a RRC message; and/or a data packet included in RRC message as container, and per para. 0103, the UE receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration).

As per claim 9, the combination of Huang and Chen disclose the method of claim 1.

Chen further disclose comprising: triggering a second PHR when the UE is in RRC connected state, wherein the UE does not cancel the second PHR based upon a determination that  second UL resource for transmission in the RRC connected state is able to accommodate all second pending data available for transmission (see Fig.13, when transmission G1 includes a MAC CE for PHR, the triggered PHR will not be cancelled. Rather, the triggered PHR would be cancelled when transmission of G1 is finished. However, since transmission G2 occurs before transmission G1 finish, transmission G2 will also include MAC CE for PHR based on Solution 2. The cancellation rule would also apply to transmission G2. Hence, when transmission G2 finishes, the triggered PHR would be cancelled, instead of till G1 finishing).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of triggering a second PHR when the UE is in RRC connected state, wherein the UE does not cancel the second PHR based upon a determination that  second UL resource for transmission in the RRC connected state is able to accommodate all second pending data available for transmission, as taught by Chen, in the system of Huang, so as to enable determining a transmission opportunity based on an uplink grant, and using the transmission opportunity to transmit a first packet that includes the MAC control information to a base station if the uplink grant belongs to the specific set of scheduling unit(s), see Chen, paragraphs 3-5.

As per claim 10, the combination of Huang and Chen disclose the method of claim 3.

Huang further disclose the method comprising: performing  the transmission via the UL resource, wherein the transmission comprises  the power headroom information if the PHR is not cancelled (see para. 0032-0034, 0049-0050, the payload comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); and para. 0076, the payload may also include a buffer status report (BSR), which may be included as a MAC CE; a power headroom report (PHR), which may be included as a MAC CE; a RRC message; and/or a data packet included in RRC message as container, also Fig,8 para. 0102-0104,  the UE 820 includes the I-RNTI, uplink data packet and/or buffer status report (BSR) in the payload part of Msg 3 { a power headroom report (PHR)} that is transmitted at operation 804 to the BS 810, also one or more data transmissions are performed at operation 806 based on scheduling / determining not to cancel the PHR).

As per claim 11, claim 11 is rejected the same way as claim 1. Huang also disclose  A User Equipment (UE) (see Fig.4, User Equipment (UE) 104), comprising: a control circuit (see Fig.4, the UE 400 includes a housing 440); a processor installed in the control circuit (see Fig.4, para. 0047,  the UE 400 includes a housing 440 containing a processor 404); and a memory installed in the control circuit (see Fig.4, para. 0047, the UE 400 includes a housing 440 containing a memory 406) and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations (see para. 0106-0111, the processor is configured to execute a program code stored in the memory).

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 4.
As per claim 15, claim 15 is rejected the same way as claim 5.
As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 18, the combination of Huang and Chen disclose the UE of claim 11.

Huang further disclose the operations comprising: performing a transmission via the UL resource, wherein: the transmission comprises a power headroom information if the determining whether or not to cancel the PHR comprises determining not to cancel the PHR (see para. 0032-0034, 0049-0050, the payload comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); and para. 0076, the payload may also include a buffer status report (BSR), which may be included as a MAC CE; a power headroom report (PHR), which may be included as a MAC CE; a RRC message; and/or a data packet included in RRC message as container, also Fig,8 para. 0102-0104,  the UE 820 includes the I-RNTI, uplink data packet and/or buffer status report (BSR) in the payload part of Msg 3 { a power headroom report (PHR)} that is transmitted at operation 804 to the BS 810, also one or more data transmissions are performed at operation 806 based on scheduling / determining not to cancel the PHR); and the triggering the PHR is performed upon at least one of configuration or reconfiguration of power headroom reporting functionality (see Fig.8, para. 0033, 0050, 0076, 0103-0104, the payload include a buffer status report (BSR), which may be included as a MAC CE; a power headroom report (PHR), which may be included as a MAC CE; a RRC message; and/or a data packet included in RRC message as container, and per para. 0103, the UE receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration).

As per claim 19, claim 19 is rejected the same way as claim 9.

As per claim 20, claim 20 is rejected the same way as claim 1.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No.: 2021/0329559), and further in view of Babaei et al. (US Pub. No.: 2019/0253197).

As per claim 1, Huang disclose  A method of a User Equipment (UE) (see Fig.7, Fig.8, UE 820), comprising: 
triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state (see para. 0103-0104, the UE 820 enters a power efficient state (e.g. RRC_INACTIVE state or RRC_IDLE state), and receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration / triggering a Power Headroom Report (PHR), see para. 0050, the payload may comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); a flag indicating a reason of the random access process; a flag indicating whether the random access process is initiated for data transmission without state transition/UE in RRC inactive state, see also para. 0076); 
determining an uplink (UL) resource for transmission in the RRC inactive state (see para. 0099-0100, UE determines an uplink (UL) resource for transmission at step 704 and perform data transmission in RRC inactive state, see also Fig.8, para. 0102-0105);  and 
not cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission (see Fig.7, para. 0099-0101, when the UE 720 has more data (or newly arrival data) to transmit after the operation 705, and the UE 720 determines to process “data transmission without state transition”, operations 702˜705 are repeated, and in step 704, data transmission is done based on the UL resource / schedule/scheduling, see also  Fig.8, para. 0104, at operation 805, the UE 820 receives the corresponding Msg 4 from the BS 810. Upon receiving the corresponding Msg 4, the UE 820 starts the temporary active timer if it is configured, and monitors the PDCCH based on the C-RNTI (or I-RNTI or some newly defined radio network temporary ID) until the expiration of the timer, and one or more data transmissions are performed at operation 806 based on scheduling, clearly in this case the data transmission is perform, since an uplink (UL) resource for transmission in the RRC inactive state accommodate all pending data available for transmission, see also para. 0105,  when the UE 820 has more data (or newly arrival data) to transmit after the operation 807, and the UE 820 determines to process “data transmission without state transition”, operations 802˜807 are repeated).

Although Huang disclose determining an uplink (UL) resource for transmission in the RRC inactive state; and not cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission.

Huang however does not explicitly disclose cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission;

Babaei however disclose determining an uplink (UL) resource for transmission in the RRC inactive state; and  cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission (see para. 0324, the legacy processes for triggering MAC CEs, when the wireless device is configured with configured grants and receives dynamic grants lead to cancelling MAC CE triggers without the transmission of the MAC CEs, inefficient scheduling and degraded network performance,  see also para. 0330, 0343, the wireless device cancel the MAC CE (e.g., buffer status report, power headroom report, etc.), the wireless device cancel a trigger for a buffer status report in response to the first resources for the first uplink configured grant transmission accommodate pending data available for transmission but is not sufficient to additionally accommodate the BSR MAC CE plus its subheader, also the wireless device cancel a trigger for a power headroom report in response to the first resource being sufficient to accommodate the MAC CE for PHR which the MAC entity is configured to transmit, plus its subheader).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining an uplink (UL) resource for transmission in the RRC inactive state; and cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission, as taught by Babaei, in the system of Huang, so that the wireless device  trigger a PHR MAC CE upon configuration or reconfiguration of the power headroom reporting functionality by upper layers, which may not use to disable the function, and the wireless device cancel the one or more MAC CEs in response to creating the first MAC PDU, see Babaei, paragraphs 328-330.

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 20, claim 20 is rejected the same way as claim 1.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:
Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No.: 2021/0329559), and further in view of Jeon et al. (US Pub. No.: 2019/0253986).

As per claim 1, Huang disclose  A method of a User Equipment (UE) (see Fig.7, Fig.8, UE 820), comprising: 
triggering a Power Headroom Report (PHR) when the UE is in Radio Resource Control (RRC) inactive state (see para. 0103-0104, the UE 820 enters a power efficient state (e.g. RRC_INACTIVE state or RRC_IDLE state), and receives and stores the configuration for “data transmission without state transition” from the BS 810, e.g. at some time before the operation 801. The configuration can be transmitted to UE 820 through either system information or dedicated RRC signaling. Then at operation 801, the UE 820 in the power efficient state determines to initiate the “data transmission without state transition” based on the configuration / triggering a Power Headroom Report (PHR), see para. 0050, the payload may comprise information related to at least one of: an identification (ID) of the UE; at least one data packet of the uplink data; a buffer status report (BSR); a power headroom report (PHR); a flag indicating a reason of the random access process; a flag indicating whether the random access process is initiated for data transmission without state transition/UE in RRC inactive state, see also para. 0076); 
determining an uplink (UL) resource for transmission in the RRC inactive state (see para. 0099-0100, UE determines an uplink (UL) resource for transmission at step 704 and perform data transmission in RRC inactive state, see also Fig.8, para. 0102-0105);  and 
not cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission (see Fig.7, para. 0099-0101, when the UE 720 has more data (or newly arrival data) to transmit after the operation 705, and the UE 720 determines to process “data transmission without state transition”, operations 702˜705 are repeated, and in step 704, data transmission is done based on the UL resource / schedule/scheduling, see also  Fig.8, para. 0104, at operation 805, the UE 820 receives the corresponding Msg 4 from the BS 810. Upon receiving the corresponding Msg 4, the UE 820 starts the temporary active timer if it is configured, and monitors the PDCCH based on the C-RNTI (or I-RNTI or some newly defined radio network temporary ID) until the expiration of the timer, and one or more data transmissions are performed at operation 806 based on scheduling, clearly in this case the data transmission is perform, since an uplink (UL) resource for transmission in the RRC inactive state accommodate all pending data available for transmission, see also para. 0105,  when the UE 820 has more data (or newly arrival data) to transmit after the operation 807, and the UE 820 determines to process “data transmission without state transition”, operations 802˜807 are repeated).

Although Huang disclose determining an uplink (UL) resource for transmission in the RRC inactive state; and not cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission.

Huang however does not explicitly disclose cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission;

Jeong however disclose determining an uplink (UL) resource for transmission in the RRC inactive state; and  cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission (see para. 0368, 0372-0376, a wireless device trigger a multiplexing and assembly procedure for generating and transmitting a PHR (e.g., in a form of a PHR MAC CE), the wireless device, based on transmitting a PHR, start or restart a PHR periodic timer (e.g., periodicPHR-Timer) and/or a PHR prohibit timer (e.g., prohibitPHR-Timer) and the wireless device, based on transmitting a PHR, cancel one or more triggered PHRs).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining an uplink (UL) resource for transmission in the RRC inactive state; and cancelling the PHR based upon a determination that the UL resource for the transmission in the RRC inactive state is able to  accommodate all pending data available for transmission, as taught by Jeon, in the system of Huang, so that wireless device transmit, at least one PHR (e.g., a MAC CE for the PHR which the MAC entity is configured to transmit, plus its subheader, as a result of logical channel prioritization), at least one PHR to a base station (e.g., a gNB) and the wireless device has UL resources allocated for a new transmission, see Jeon, paragraphs 3-5.

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 20, claim 20 is rejected the same way as claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Pub. No.:2013/0028223)- see para. 0118-0119, “A UE has a PHR function to assist in scheduling of an ENB. If predefined conditions are met, the UE inserts a MAC CE, called a PHR, in a MAC PDU and transmits it to the ENB. In the PHR is inserted a difference between the required transmit power needed to transmit the MAC PDU and the maximum transmit power of the UE. The required transmit power is a value that is calculated taking into account values, such as the amount of transmission resources to be used for transmission of the MAC PDU, an MCS level, and a pathloss of associated downlink carriers, and description thereof is disclosed in Section 5.1.1 of the LTE Specification 36.213. The PHR will be referred to herein as a `Physical Uplink Shared Channel (PUSCH) PHR` since it is associated with MAC PDUs transmitted over a PUSCH.”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469